 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal, Division Chief

 4 ANDREW M. SCOBLE (CABN 124940)
   ASEEM PADUKONE (CABN 298812)
 5 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7249/6401/7369
 8        Fax: (415) 436-7234
          Email: andrew.scoble@usdoj.gov
 9        Email: aseem.padukone@usdoj.gov
          Email: ravi.narayan@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                        )   NO. CR 19-0280 RS
                                                      )
16           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM MAY
                                                      )   17, 2021 THROUGH JULY 19, 2021 AND
17      v.                                            )   ORDER
                                                      )
18   ROGELIO BELLOSO ALEMAN, et al.,                  )
                                                      )
19           Defendants.                              )
                                                      )
20

21           It is hereby stipulated by and between counsel for the United States and counsel for all
22 defendants that time be excluded under the Speedy Trial Act from May 17, 2021 through July 19, 2021.

23           The parties appeared before the district court for a status conference on May 17, 2021. This was
24 the seventh district court appearance before this Court in which all of the defendants’ counsel or their

25 representatives appeared. Due to the ongoing public health emergency and the corresponding rules and

26 procedures set forth in General Orders 72, 73, and 74, the hearing was conducted by Zoom

27 videoconference without the defendants present. At the end of the hearing, the Court set the matter for

28 further status on July 19, 2021, at 10:00 a.m. via Zoom and requested that the parties submit a proposed

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                     v. 7/10/2018
 1 order regarding the exclusion of time under the Speedy Trial Act.

 2          Because the discovery process is ongoing, the government and counsel for the defendants agree

 3 that time should be excluded under the Speedy Trial Act so that defense counsel may prepare, including

 4 by reviewing discovery and making arrangements to consult with their clients. 18 U.S.C.

 5 § 3161(h)(7)(B)(iv). The parties further agree that this case is so complex, due to the number of

 6 defendants and the nature of the prosecution, that it is unreasonable to expect adequate preparation for

 7 pretrial proceedings and for the trial itself within the otherwise-applicable time limits, within the

 8 meaning of 18 U.S.C. § 3161(h)(7)(B)(ii). For these reasons and as further stated on the record during

 9 court appearances, the parties stipulate and agree that time should be excluded under the Speedy Trial

10 Act through July 19, 2021.

11          The undersigned Assistant United States Attorneys certify that they have obtained approval from

12 counsel for the defendants to file this stipulation and proposed order.

13          IT IS SO STIPULATED.

14 DATED: July 9, 2021                                             /s/                  ___
                                                          ANDREW M. SCOBLE
15                                                        ASEEM PADUKONE
                                                          Assistant United States Attorneys
16

17 DATED: July 9, 2021                                             /s/                ___
                                                          GEORGE BOISSEAU
18                                                        Counsel for Rogelio Belloso Aleman

19 DATED: July 9, 2021                                             /s/               ___
                                                          PETER ARIAN
20                                                        Counsel for Edwin Alvarado Amaya

21 DATED: July 9, 2021                                             /s/               ___
                                                          ERICK GUZMAN
22                                                        Counsel for Fernando Romero Bonilla

23 DATED: July 9, 2021                                             /s/               ___
                                                          KENNETH WINE
24                                                        Counsel for Kenneth Campos

25 DATED: July 9, 2021                                             /s/                ___
                                                          BRIAN BERSON
26                                                        Counsel for Evert Galdamez Cisneros

27
     DATED: July 9, 2021                                         /s/           ___
28                                                        JEFFREY BORNSTEIN, CAROLINE JACKSON

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                      v. 7/10/2018
 1                                       Counsel for Luis Velis Diaz

 2 DATED: July 9, 2021                            /s/              ___
                                         ALAN DRESSLER
 3                                       Counsel for Ronaldy Dominguez

 4 DATED: July 9, 2021                            /s/                  ___
                                         SHAFFY MOEEL
 5                                       Counsel for Oscar Espinal

 6 DATED: July 9, 2021                            /s/                 ___
                                         NAOMI CHUNG
 7                                       Counsel for Wilfredo Iraheta Landaverde

 8 DATED: July 9, 2021                            /s/               ___
                                         ROBERT WAGGENER
 9                                       Counsel for Kevin Reyes Melendez

10 DATED: July 9, 2021                            /s/                 ___
                                         JOANNA SHERIDAN
11                                       Counsel for Christian Quintanilla

12 DATED: July 9, 2021                            /s/                ___
                                         MARTIN SABELLI, RICHARD HULLINGER
13                                       Counsel for Elmer Rodriguez

14 DATED: July 9, 2021                            /s/               ___
                                         CHARLES WOODSON
15                                       Counsel for Marvin Osegueda Saravia

16 DATED: July 9 , 2021                           /s/               ___
                                         MARK VERMEULEN
17                                       Counsel for Kevin Ramirez Valencia

18 DATED: July 9, 2021                            /s/                ___
                                         GREGOR GUY-SMITH
19                                       Counsel for Alexis Cruz Zepeda

20 DATED: July 9, 2021                            /s/               ___
                                         DENA YOUNG
21                                       Counsel for Kevin Guatemala Zepeda

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                   v. 7/10/2018
 1                                           ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that failing to exclude the time from May 17, 2021 through July 19, 2021 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that this case is so complex, due to the number of defendants and the nature of the

 7 prosecution, that it is unreasonable to expect adequate preparation for pretrial proceedings and for the

 8 trial itself within the otherwise-applicable time limits, within the meaning of 18 U.S.C.

 9 § 3161(h)7)(B)(ii).

10          The Court concludes that the ends of justice served by excluding the time from May 17, 2021

11 through July 19, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

12 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

13 HEREBY ORDERED that the time from May 17, 2021 through July 19, 2021 shall be excluded from

14 computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

15          IT IS SO ORDERED.

16
             July 9, 2021
17 DATED: ___________________                                    ____________________________
                                                                 HON. RICHARD SEEBORG
18                                                               Chief United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                     v. 7/10/2018
